This opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2016 UT 45


                                   IN THE
      SUPREME COURT OF THE STATE OF UTAH

         LITTLE COTTONWOOD TANNER DITCH COMPANY;
  RICHARDS IRRIGATION COMPANY; WALKER DITCH COMPANY, INC.,
                         Appellants,
                                      v.
            SANDY CITY; SANDY IRRIGATION COMPANY;
           COHOON & MAXFIELD IRRIGATION COMPANY,
                           Appellees.

                             No. 20150305
                        Filed October 21, 2016

                           On Direct Appeal

                  Third District, Salt Lake Dep’t
               The Honorable Richard D. McKelvie
                         No. 020948020

                                Attorneys:
         J. Craig Smith, Phillip E. Lowry, Jeffry R. Gittins,
              Debra K. Caldwell, Aaron M. Worthen,
                   Salt Lake City, for appellants
               John H. Mabey Jr., David C. Wright,
                   Salt Lake City, for appellees

   JUSTICE DURHAM authored the opinion of the Court in which
    CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
        and Court of Appeals JUDGE CHRISTIANSEN joined.
        Having been recused, ASSOCIATE CHIEF JUSTICE LEE
          does not participate herein; Court of Appeals
               JUDGE MICHELE CHRISTIANSEN sat.

  JUSTICE DURHAM, opinion of the Court:
                          INTRODUCTION
  ¶1 In 1910, the district court issued the Little Cottonwood
Morse Decree, which established water rights for the Little
                 LITTLE COTTONWOOD v. SANDY CITY
                        Opinion of the Court
Cottonwood Creek. The decree also terminated a contract that
conferred a right to use a portion of this water. The Morse Decree
replaced the terminated contract with new terms that govern this
contractual right to use the water. The decree provides that the water
may be diverted and used so long as monthly payments of seventy-
five dollars are remitted to the owners of the water rights.
    ¶2 In 2013, several parties bound by the contractual provisions
contained in the Morse Decree filed a postjudgment motion in the
century-old case that resulted in the decree. The motion asked the
district court to modify the decree to increase the amount of the
monthly payment to account for inflation and the increased value of
the water. The district court denied the motion, ruling that it did not
have the authority to reopen the one-hundred-year-old case to
modify the final judgment.
    ¶3 We affirm. The district court’s authority to reopen and
modify a final judgment by way of a postjudgment motion is closely
circumscribed. The movants in this case have not properly invoked
this narrow authority. If the movants wish to pursue their contract
reformation claim, they must file a complaint.
                            BACKGROUND
    ¶4 The facts relevant to this case date back to the mid-1800s,
when Cahoon & Maxfield Irrigation Company, Richards Irrigation
Company, Tanner Ditch Company, Union & East Jordan Irrigation
Company, and Walker Ditch Company acquired water rights to
Little Cottonwood Creek through appropriation and beneficial use.
All of the primary water of the creek was appropriated by 1856.
    ¶5 In 1878, several railroad companies entered into a written
agreement with the five canal companies to acquire water from the
Little Cottonwood Creek. The contract gave the railroad companies a
right to use one-tenth of the water flowing in the creek in exchange
for a monthly payment of twenty-five dollars to the canal companies.
The railroad companies’ rights under the contract were assigned to
successors in interest until the Salt Lake County Water Company
(SLCWC) acquired the contractual right to one-tenth of the water
flowing in the creek in 1903. 1
    ¶6 In 1902, Union & East Jordan Irrigation initiated litigation to
establish its water rights. The case was assigned to Judge C. W.
Morse. Over the next eight years, the litigation expanded until it


   1It appears that when SLCWC acquired a contractual right to the
water, it was called the Sandy Pipeline Company. It changed its
name in 1905.
                               2
                        Cite as: 2016 UT 45
                        Opinion of the Court

encompassed all parties with a claim to water from the Little
Cottonwood Creek.
    ¶7 During this litigation, the five canal companies sought to
eliminate or limit SLCWC’s rights under the 1878 contract. First, they
argued that contract was not assignable and therefore SLCWC could
not assert any rights under the contract. Second, the companies
argued that the contract gave SLCWC the right to only divert one-
tenth of the creek’s more anemic winter flow rather than one-tenth of
the much greater spring and early summer flow.
    ¶8 In 1908 the district court issued a decision rejecting these
arguments. The court ruled that the 1878 contract was assignable
and that SLCWC had acquired rights under the contract. The court
also ruled that although the language of the contract probably
permitted SLCWC to divert only one-tenth of the amount of the
winter flow, the court would construe the contract in accord with the
parties’ long practice of consistently permitting the diversion of one-
tenth of the flow during “the period of primary water.”
    ¶9 In 1910, the district court issued a comprehensive final
judgment that determined all rights to the water from the Little
Cottonwood Creek. This final judgment has come to be known as the
Little Cottonwood Morse Decree. The district court found that the
primary flow of the creek was 94.79 second feet. It divided 2.29
second feet among seven smaller ditches. The court split the
remaining 92.5 second feet of primary water among the five larger
canal companies bound by the 1878 contract. Thus the decree
allocated all of the primary water rights that had been acquired
through appropriation and use by 1856.
   ¶10 The Morse Decree also recognized SLCWC’s contractual
right to use a portion of the five canal companies’ water rights. The
decree terminated the 1878 contract and stated that this prior
agreement would be superseded by the new terms laid out in the
decree. The decree provides that:
         The Salt Lake County Water Company, by
      agreement and consent, is to have perpetually and
      continually, except as hereinafter stated, turned into
      the Sandy Ditch one tenth of all the primary water
      [owned by the five canal companies]. . . . Said Water
      Company is to pay to the Treasurers of the Tanner,
      Richards, Cahoon & Maxfield, Union & Jordan and
      Walker ditches seventy-five dollars per month . . . . If
      said Water Company shall be in default hereunder for
      twenty days after written notice to make payment, then

                                  3
                LITTLE COTTONWOOD v. SANDY CITY
                       Opinion of the Court
      it shall, at the option of any of said last five named
      ditches, at once forfeit to said [five canal companies] all
      its rights and properties hereby given to it. Said Water
      Company agrees to pay reasonable attorneys’ fees to
      [the five canal companies] for successfully enforcing in
      court their rights herein as to said payments and
      forfeiture.
The court did not state why it reformed the 1878 contract or why it
increased the monthly payment to seventy-five dollars, and the
record before us sheds little light on this question.
    ¶11 Soon after the Morse Decree was entered, SLCWC
transferred a portion of its rights under the decree to the Sandy
Irrigation Company. Sandy City later acquired the other portion of
SLCWC’s Morse Decree rights. The city also holds a majority stake in
the Sandy Irrigation Company. It appears that the Sandy Irrigation
Company and Sandy City (collectively, Sandy) made monthly
payments to the five canal companies for over a century in exchange
for water from the Little Cottonwood Creek.
   ¶12 During the one hundred years that have passed since the
Morse Decree, three of the canal companies, Richards Irrigation
Company, Tanner Ditch Company, and Walker Ditch Company
(hereinafter, the canal companies), became dissatisfied with the
amount of their share of the monthly payments. In 2013, the three
canal companies sought court intervention to increase the amount of
the payment. But the canal companies did not file a complaint to
invoke the district court’s original jurisdiction. Instead, the canal
companies filed a postjudgment motion in the century-old litigation
that resulted in the Morse Decree. The motion asked the district
court to modify the 1910 final judgment to dramatically increase the
amount of the monthly payments to account for inflation and the
increased value of the water. Sandy opposed the motion.
    ¶13 The district court denied the canal companies’ motion to
modify the Morse Decree. It concluded that rule 60(b) of the Utah
Rules of Civil Procedure did not permit it to reopen the decree. The
court also rejected the canal companies’ argument that it had the
inherent, common-law authority to modify the Morse Decree by way
of a postjudgment motion.
   ¶14 The canal companies appealed from the district court’s
order denying their motion.
                              ANALYSIS
   ¶15 On appeal, the canal companies disclaim any reliance upon
rule 60(b) to reopen and modify the 1910 Morse Decree. Nor do they
                                  4
                         Cite as: 2016 UT 45
                         Opinion of the Court

rely upon any other rule of civil procedure. Instead, they argue that
the district court erred when it concluded that it did not have the
authority to grant the postjudgment motion for two reasons. First,
they argue that district courts have the common-law authority to
modify a water decree at any time. Second, they argue that the
Morse Decree itself provides for continuing jurisdiction to modify
the decree.
    ¶16 The district court’s determination that it did not have the
authority to grant the canal companies’ postjudgment motion is a
legal determination that we review de novo. See W. Water, LLC v. Olds,
2008 UT 18, ¶ 15, 184 P.3d 578 (“Jurisdictional questions are . . . legal
issues that we review for correctness, affording no deference to the
district court.”); see also Swallow v. Jessop (In re United Effort Plan
Trust), 2013 UT 5, ¶ 18, 296 P.3d 742 (“[A]bstract legal questions” are
reviewed de novo. (citation omitted)).
    I. THE DISTRICT COURT DID NOT HAVE COMMON-LAW
  AUTHORITY TO MODIFY THE MORSE DECREE THROUGH A
                 POSTJUDGMENT MOTION
    ¶17 Before a final judgment is entered, district courts have broad
discretion to reconsider and modify interlocutory rulings. IHC Health
Servs., Inc. v. D & K Mgmt., Inc., 2008 UT 73, ¶ 27, 196 P.3d 588. But
after a judgment is entered, the district court’s power to modify the
judgment is limited. See Richards v. Siddoway, 471 P.2d 143, 145 (Utah
1970) (“After expiration of [the time limit to set aside a judgment
under rule 60(b)], a judgment[] is no longer open to any amendment,
revision, modification, or correction which involves the exercise of
the judgment or discretion of the court on the merits or on matters of
substance.” (citation omitted)). Otherwise, dissatisfied litigants could
file endless cycles of motions for reconsideration in an attempt to
achieve a better result. The finality of judgments rule recognizes that
at some point, litigation must end.
   ¶18 The Utah Rules of Civil Procedure provide a few narrow
exceptions to the finality of judgments. Under rule 50(b), a party may
move for a judgment notwithstanding a verdict after entry of
judgment. Rule 59 permits motions for a new trial or to amend the
judgment. And rule 60(a) permits corrections of clerical mistakes
found in judgments, while rule 60(b) allows a court to set aside a
judgment under certain circumstances.
   ¶19 There is also at least one common-law exception. District
courts retain the power to modify even a final injunctive decree:
       There is also no dispute but that a sound judicial
       discretion may call for the modification of the terms of
                                   5
                 LITTLE COTTONWOOD v. SANDY CITY
                        Opinion of the Court
       an injunctive decree if the circumstances, whether of
       law or fact, obtaining at the time of its issuance have
       changed, or new ones have since arisen. The source of
       the power to modify is of course the fact that an
       injunction often requires continuing supervision by the
       issuing court and always a continuing willingness to
       apply its powers and processes on behalf of the party
       who obtained that equitable relief.
Sys. Fed’n No. 91, Ry. Emps.’ Dep’t, AFL-CIO v. Wright, 364 U.S. 642,
647 (1961); accord Lapin v. Shulton, Inc., 333 F.2d 169, 170 (9th Cir.
1964) (“It is clear that the issuing court has continuing jurisdiction to
modify or revoke an injunction as changed circumstances may
dictate.”); see also Thompson v. Liquor Control Comm’n, 52 P.2d 463, 464
(Utah 1935) (“[T]he district court is vested with jurisdiction” to
“quash or modify [an] injunction.”).
    ¶20 The canal companies argue that another common-law
exception applies in this case. They contend that water decrees are
different than other final judgments and that district courts retain the
inherent authority to modify water decrees at any time. They rely
upon two cases for this proposition: Orderville Irrigation Co. v.
Glendale Irrigation Co., 409 P.2d 616 (Utah 1965) and Salt Lake City v.
Salt Lake City Water & Elec. Power Co., 174 P. 1134 (Utah 1918). We
examine each of these authorities in turn.
                               A. Orderville
    ¶21 In Orderville, Orderville Irrigation and Glendale Irrigation
disputed the nature of their respective water rights under a decree
issued by the district court. Orderville contended that the water
decree required the two companies to simultaneously take water
from the Virgin River on a “share-and-share alike basis.” Orderville,
409 P.2d at 618. Glendale, on the other hand, asserted that the water
decree recognized the superiority of its water right and that it was
entitled to take the full measure of its water before Orderville could
draw any remaining water. Id. Orderville brought an action to
enforce its interpretation of the water decree. Id.
    ¶22 Glendale argued that Orderville’s action was barred by the
principle of res judicata because the court that issued the water decree
had already resolved the issue of priority. Id. This court disagreed,
stating:
       In regard to the plea of res judicata and too long delay
       in filing this action, it is not to be doubted that
       whatever issues were litigated and adjudicated by the
       Cox Decree are now concluded and cannot be raised.

                                   6
                         Cite as: 2016 UT 45
                         Opinion of the Court

       But it is important to keep in mind that we are not here
       concerned with the usual type of judgment. An
       adjudication as to the allocation of flowing water, the
       amount of which necessarily fluctuates from time to
       time, is a decree in equity as to the rights in their
       continuing use. It is inherent in the nature of such a
       decree that the court has continuing jurisdiction, when
       properly invoked, to see that its provisions are being
       complied with. Where disputes arise as to the manner
       or amount of use; or where there are uncertainties in
       the decree which give rise to a genuine dispute as to
       the rights of the parties concerning the use of such
       waters, neither the rule of res judicata nor the statute of
       limitations prevents resort to the courts to settle such a
       controversy.
Id. at 619 (footnote omitted).
    ¶23 The canal companies in this case argue that Orderville gives
district courts the authority to grant postjudgment motions to
modify the terms of a water decree. They support this contention by
pointing to statements in Orderville that water decrees are not “the
usual type of judgment” and that “[i]t is inherent in the nature of
such a decree that the court has continuing jurisdiction, when
properly invoked, to see that its provisions are being complied
with.” Id.
    ¶24 But this language only confirms the principle that district
courts retain the jurisdiction to enforce a final judgment. If a party
fails to comply with a specific directive of a judgment, another party
to the judgment may move to enforce this directive. Berman v.
Yarbrough, 2011 UT 79, ¶¶ 14–15, 267 P.3d 905. But “[a] court’s power
to enforce a judgment is confined to the four corners of the judgment
itself.” PacifiCorp v. Cardon, 2016 UT App 20, ¶ 6, 366 P.3d 1226
(memorandum decision) (alteration in original) (citation omitted).
“[A] motion to enforce ‘cannot be used to take up matters beyond
the contours of the judgment and thereby short-circuit the usual
adjudicative processes.’” Berman, 2011 UT 79, ¶ 15 (citation omitted).
Because the canal companies’ postjudgment motion does not seek to
enforce “a clear directive for a party to undertake a certain action,”
id., but rather to change the Morse Decree, the district court’s
authority to enforce a judgment has no application here, see
PacifiCorp, 2016 UT App 20, ¶ 6 (“[G]ranting a motion
to enforce a judgment is procedurally proper only if the ‘unequivocal
mandate’ which the court is enforcing is also contained in the
judgment.” (citation omitted)).
                                   7
                  LITTLE COTTONWOOD v. SANDY CITY
                         Opinion of the Court
    ¶25 Moreover, Orderville’s core holding—that a separate action
to clarify “uncertainties in [a water] decree which give rise to a
genuine dispute as to the rights of the parties concerning the use of
such waters” is not barred by the doctrine of res judicata—does not
help the canal companies. 409 P.2d at 619. First, the canal companies
do not seek to clarify an ambiguity in the Morse Decree, but rather to
change a clear provision of the decree. Second, there is a key
difference between the procedural posture of Orderville and this case.
Orderville held that a separate action to interpret uncertain terms of a
water decree was not barred as res judicata. But the canal companies
here did not file a separate action; they filed a postjudgment motion
in the same case. 2 Thus, Orderville does not support the proposition
that district courts have the authority to modify a water decree
through a postjudgment motion.
                          B. Salt Lake City Water
   ¶26 Salt Lake City Water likewise does not advance the canal
companies’ argument. The 1901 water decree at issue in that case
adjudicated water rights to Utah Lake and the Jordan River. Salt Lake
City Water, 174 P. at 1134; Salt Lake City v. Utah & Salt Lake Canal Co.,
137 P. 638, 639 (Utah 1913). The decree also contained provisions that
governed the future operation of pumps that moved water from
Utah Lake into the Jordan River during periods when the natural
“gravity flow” of the river was insufficient to meet the needs of
water users. Salt Lake City Water, 174 P. at 1134-35. The decree laid
out a detailed formula for determining how water users would split
the cost of operating the pumps based on when individual water
users agreed to commence pumping, or failing an agreement, when
one of the water users requested that pumping begin. Id.
    ¶27 A dispute later arose over which water users were required
to pay for the operation of the pumps. Id. at 1135. A proceeding was
commenced in the original action to enforce the terms of the decree.
Id. at 1134. The district court determined that the decree required one
of the water users, the South Jordan Canal Company, to contribute
$1,015.65 toward the cost of operating the pumps in the 1914
calendar year. Id. at 1135. South Jordan appealed, contending that
the language of the water decree regarding the future operation of
the pumps should be interpreted in a way that excused it from
paying for the operation of the pumps. Id. at 1135-36. This court
disagreed and held that the district court correctly applied the plain

   2 “Res judicata is more appropriately used to describe the binding
effect of a decision in a prior case on a second case . . . .” IHC Health
Servs., Inc. v. D & K Mgmt., Inc., 2008 UT 73, ¶ 26 n.20, 196 P.3d 588. It
does not apply to a motion filed in the same case. See id.
                                     8
                         Cite as: 2016 UT 45
                         Opinion of the Court

language of the water decree when it enforced that judgment. Id. at
1136–37.
   ¶28 In dicta, this court also stated that the district court had the
power to amend the portion of the water decree concerning the
operation of the pumps:
       By what we have said we do not wish to be understood
       as holding that the decree as it now stands is or is not,
       under all circumstances, fair, equitable, and just in so
       far as the apportionment of the costs and expenses of
       operating the pumps are concerned. If, however,
       conditions requiring it have arisen that can be
       established by proper evidence, the lower court has
       ample power to modify the decree so as to reflect
       equity and justice under all circumstances to all the
       water users.
Id. at 1137.
   ¶29 The canal companies in this appeal argue that this dictum
supports its contention that the district court has the continuing
authority to modify the Morse Decree. They contend that Salt Lake
City Water stands for the broad proposition that a postjudgment
motion is an appropriate vehicle to invoke a district court’s power to
modify a water decree “so as to reflect equity and justice.” Id.
    ¶30 The dictum from Salt Lake City Water, however, is not so far-
reaching. The opinion limits its statements regarding the district
court’s continuing jurisdiction to modify the water decree to the
portion of the decree governing “the apportionment of the costs and
expenses of operating the pumps.” Id. In other words, the dictum in
Salt Lake City Water deals with the part of the decree that controls the
ongoing operation of the physical infrastructure used to deliver
water to water right holders.
    ¶31 Similar to other early twentieth-century water decrees, the
1901 Jordan River water decree had two distinct parts. First, the
water decree adjudicated the parties’ water rights obtained through
prior appropriation and use. See id. at 1134. Second, the decree
contained provisions governing the infrastructure—such as
headgates, diversions, dams, and pumps—and personnel needed to
measure and allocate the water in accord with these water rights. See
id. at 1134–35; see also Salt Lake City v. Salt Lake City Water & Elec.
Power Co., 67 P. 672, 674 (Utah 1902). Salt Lake City Water’s
pronouncement regarding continuing jurisdiction refers to this
second part of the Jordan River decree that dealt the administration
of the infrastructure necessary to deliver the water.
                                   9
                   LITTLE COTTONWOOD v. SANDY CITY
                          Opinion of the Court
    ¶32 A contemporaneous opinion of this court recognized this
distinction between the adjudication of water rights and the
administration of infrastructure to implement these rights. In Salt
Lake City v. Utah & Salt Lake Canal Co., one of the parties to the 1901
Jordan River water decree, the Utah & Salt Lake Canal Company,
filed a motion requesting improvements to the infrastructure
necessary to deliver water from the Jordan River. 137 P. at 639–40. At
an evidentiary hearing, the district court heard evidence from water
engineers that repairs and improvements to dams, weirs, and
measuring devices were needed in order to fairly distribute water in
accord with the rights adjudicated in the 1901 decree. Id. at 640, 643–
44. The court agreed with the water engineers and ordered that the
improvements be carried out and that the costs be shared by the
water right owners. Id. at 641.
    ¶33 On appeal, one of the water users argued that the district
court lacked the authority to issue the order because the Utah & Salt
Lake Canal Company did not file a separate pleading to invoke the
district court’s jurisdiction. Id. at 641–42. This court held that the
district court did have the authority to grant the motion filed by the
canal company because the district court has “the power to make
such orders as may be necessary to carry out and give effect to their
decrees.” Id. at 642. In so holding, we distinguished the adjudication
of water rights, which cannot be modified by motion, from ancillary
orders necessary to give effect to those rights:
       [T]he [district] court retained, and still retains,
       jurisdiction “for the purpose of [making] all necessary
       supplemental orders and decrees which may be
       required to make effectual the rights awarded and
       preserved by the decree.” In this proceeding the action
       of the court was invoked, not for the purpose of
       adjudicating property rights and conflicting interests of
       the parties pertaining to the subject-matter of the
       action, but to carry into effect the provisions of the
       decree. The pleadings forming the issues and the
       judgment rendered thereon, in which the property
       rights of the respective parties to the action are
       adjudicated, were, and will continue to be, sufficient to
       authorize any of the parties to the decree to invoke the
       jurisdiction and action of the court when necessary to
       carry out and make effectual the provisions of the
       decree.
Id. (third alteration in original).


                                      10
                        Cite as: 2016 UT 45
                        Opinion of the Court

    ¶34 Thus, Salt Lake City Water and Utah & Salt Lake Canal Co.
stand for the proposition that district courts retained jurisdiction to
modify language in a water decree regarding the continued
operation of a water system’s infrastructure and to order that
improvements to this infrastructure be made. To the extent that early
twentieth-century district courts assumed an administrative role
over the continued operation of a water system in a decree, the court
retained the authority to modify or update these portions of the
water decree. Continuing jurisdiction was necessary because, like an
injunctive decree, the ongoing administration of a water system may
require adjustments to account for changing conditions. See Sys.
Fed’n No. 91, 364 U.S. at 647; supra ¶ 19. But a court does not retain
ongoing jurisdiction to modify the portion of a water decree that
adjudicates the parties’ water rights.
    ¶35 In this case, the canal companies argue that the district court
has continuing jurisdiction to modify the portion of the Morse
Decree that established Sandy’s contractual right to use water from
the Little Cottonwood Creek in exchange for monthly payments. But
this portion of the decree is an adjudication of a contractual right to
use the water; it is not a directive concerning the future operation of
a water delivery system’s infrastructure as was the case in Salt Lake
City Water. We therefore conclude that the dictum from Salt Lake City
Water does not support the canal companies’ contention that the
district court retained the authority to grant a postjudgment motion
to modify this portion of the Morse Decree. 3


   3   This distinction between an adjudication of rights and
injunction-like administrative pronouncements in early water
decrees also explains orders made by the district court after the
Morse Decree was handed down. The decree states that “Peter Van
Valkenburg is hereby appointed Commissioner, until further order
of this court, to carry the decree herein into effect. The
Commissioner’s expenses and compensation shall be paid . . . by the
owners of such primary water and in proportion that each ditch is
entitled to such water.” The Morse Decree further provides that
“subject to the supervision and control” of the district court, “[t]he
commissioner provided for herein may divide and distribute the
water by hours or days or by constant streams, or in any other
manner, as in his judgment seems best, so as to secure the greatest
efficiency of the water.”
    The district court has entered two orders in the case over the last
century to exercise this continuing supervisory control over the
court-appointed water commissioner. In 1952, Peter Van Valkenburg
                                  11
                  LITTLE COTTONWOOD v. SANDY CITY
                         Opinion of the Court
    ¶36 There may be other procedural paths that the canal
companies can take to invoke the district court’s jurisdiction (e.g.
proceedings under rule 60(b) or an independent action for contract
reformation). However, no arguments concerning that possibility
have been made in this case, and we decline to reach the question of
the availability of other procedural options.
        II. THE MORSE DECREE DOES NOT AUTHORIZE THE
         CANAL COMPANIES’ POSTJUDGMENT MOTION
   ¶37 The canal companies also argue that the Morse Decree itself
provides for continuing jurisdiction in the district court to modify
nearly all of the terms of the decree. They point to paragraph 39 of
the decree, which describes the powers of the water commissioner
appointed by the court to apportion the water of the Little
Cottonwood Creek in accordance with the water user’s rights under
the decree:
       The commissioner provided for herein may divide and
       distribute the water by hours or days or by constant
       streams, or in any other manner, as in his judgment
       seems best, so as to secure the greatest efficiency of the
       water. All of the above, however, is subject to the
       supervision and control of this court.
(emphasis added). The canal companies assert that the phrase “[a]ll
of the above” refers to all of the terms of the water decree preceding
that sentence, including the reformation of SLCWC’s contractual
right to use a portion of the water found in paragraphs 33 and 34 of
the decree. Thus they contend that the court specifically retained
“supervision and control” over the terms of the modified contract.
   ¶38 We disagree. Setting aside the question of whether a district
court may seize for itself procedural authority that it otherwise
would not have, this language does not refer to the entire preceding
twenty pages of the decree. Taken in context, the phrase “[a]ll of the

died, and several of the parties to the Morse Decree requested that he
be replaced by Orin Van Valkenburg. The district court granted the
request, and later that year it issued an order increasing the
commissioner’s annual salary from $616 to $1,000.
    The canal companies argue that these postjudgment orders
illustrate the district court’s continuing jurisdiction to alter the Morse
Decree. But these orders merely demonstrate the court’s continuing
administrative supervision over the court-appointed water
commissioner. The orders do not support the canal companies’
contention that the district court retains the authority to modify an
adjudication of rights through a postjudgment motion.
                                     12
                        Cite as: 2016 UT 45
                        Opinion of the Court

above” references the previous sentence in which the court gives the
appointed commissioner the authority to distribute the water. The
conjunctive adverb “however” indicates that the second sentence of
paragraph 39 is a qualification to the first sentence of the paragraph.
We therefore conclude that the Morse Decree does not provide for
continuing jurisdiction to modify the contractual terms contained in
the decree.
                            CONCLUSION
   ¶39 In this appeal, we resolve the narrow question of whether
the canal companies can modify the Morse Decree through a
postjudgment motion. We hold that such a motion is an
inappropriate procedural vehicle to pursue this objective. We
therefore affirm the district court’s order denying the motion.




                                  13